Title: To George Washington from Brigadier General William Woodford, 1 March 1779
From: Woodford, William
To: Washington, George


Dear Genl
Virginia March 1st 1779

I recd your favor of the 10th Feby only three Days ago. I should have set out immediately for Camp as your Excellency desired, but am under an obligation to attend Caroline Court, which happens the 11th Day of the month, to settle my Administration acct of Colo. Thorntons Estate, this could not be done at the Feby Court, owing to the badness of the weather, & will lay me under the dissagreeable necessity of risqueing your Excellencys displeasure, then which, nothing could give me more real uneasiness. I am not without hopes that I shall be able to satisfy your Excellency that nothing but the most pressing necessity could have induced me to remain so long here.
I am extreemly sorry that my stay should have detain’d Genl Muhlenberg or any other Officer from visiting their Family or private Affairs; I was apprehensive some time ago that this might be the case, & strove to avoid it by every means in my Power.
Your Excellency may be assured that I will set off the Day after the Court, & use the greatest expedition in geting to Camp. I am, with much respect & esteem, Your Excellencys Most Obedt humble Servt
Wm Woodford
